Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourreza Shahri et al. (US 2020/0068151, hereinafter Pourreza) in view of Iijima et al. (US 2010/0149384, hereinafter Iijima).
Re claim 1, Pourreza discloses, an imaging control method, applicable to an imaging device, and comprising: generating a plurality of second images by controlling a pixel unit array of the imaging device to expose for a plurality of times with the same exposure duration (203a-203c, par [0062])  generated by the imaging device in a shooting scene satisfying a first preset condition (pars [0061]-[0063]); and obtaining a composited image by performing a compositing (204) and noise reduction (206) process on the plurality of second images.
Pourreza fails to explicitly disclose limitations which are disclosed by Iijima as follows:
generating a plurality of second images by controlling a pixel unit array of the imaging device to expose for a plurality of times with the same exposure duration based on a preview image generated by the imaging device (par [0064]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine generating a plurality of second images by controlling a pixel unit array of the imaging device to expose for a plurality of times with the same exposure duration based on a preview image generated by the imaging device of Iijima with the method of Pourreza in order to more rapidly obtain an appropriate exposure based on ambient lighting conditions.
Re claim 9, the combination of Pourreza and Iijima discloses the limitations of claim 1 including further comprising: displaying or storing the composited image as a captured image (Pourreza 107).
Claims 10, 18, and 19 are rejected for the reasons stated in claims 1, 9, and 1, respectively. The apparatus and non-transitory medium as claimed would have been obvious and expected by the method of Pourreza and Iijima.

Claim(s) 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourreza and Iijima as applied to claim 1 above, and further in view of Liao et al. (CN106127698, hereinafter Liao).
Re claim 2, the combination of Pourreza and Iijima discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Liao as follows: wherein the first preset condition comprises at least one of: an ISO or an exposure duration of the preview image being greater than or equal to a second parameter threshold (Abstract), or an exposure ratio of a long exposure pixel to a short exposure pixel of the preview image is less than or equal to a first exposure ratio threshold.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the first preset condition comprises at least one of: an ISO or an exposure duration of the preview image being greater than or equal to a second parameter threshold, or an exposure ratio of a long exposure pixel to a short exposure pixel of the preview image is less than or equal to a first exposure ratio threshold of Liao with the method of Pourreza and Iijima in order to more rapidly obtain an appropriate exposure based on ambient lighting conditions.
Claims 11 and 20 are rejected for the reasons stated in claim 2. The apparatus and non-transitory medium as claimed would have been obvious and expected by the method of Pourreza, Iijima, and Liao.

Allowable Subject Matter
Claims 3-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696